Citation Nr: 1026291	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for depression, to include 
as secondary to medical conditions.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
November 1983 and January 1987 to May 1987, and possible periods 
of active duty service with the National Guard to be determined.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied entitlement to service connection for depression, hearing 
loss, neck, hypertension, heart attack, bilateral knee, and right 
ankle disabilities.  

The issues have been re-characterized to comport to the evidence 
of record.   

The Veteran testified at a Board video-conference hearing at the 
RO before the undersigned Veteran's Law Judge in January 2009.  
At the January 2009 Board hearing the Veteran withdrew her claims 
for a heart attack and a right ankle condition.  A transcript of 
the hearing is of record.  See 38 C.F.R. § 20.204.  Hence, the 
claims of entitlement to service connection for a heart attack 
and a right ankle condition are no longer on appeal.

In February 2009 the Board remanded the Veteran's current claims 
for additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for depression, to include 
as secondary to medical conditions; hearing loss; a neck 
disability; hypertension; and a bilateral knee disability.  At 
her January 2009 hearing the Veteran testified that her 
depression is related to an over-bearing commander she had during 
the last several years of service, and that she first received 
treatment for depression in 2004.  Concerning her claimed hearing 
loss, she testified that her hearing loss is related to noise 
from headsets, shooting range noise, and radios, and that she 
believes her hearing worsened during active duty service.  She 
also noted that she had a type of hearing loss prior to service.  
Regarding her claimed neck condition, she testified that she 
injured her neck while at Officers Basic Course Training at Fort 
Sills.  She testified that she went to sick call at the time of 
her neck injury.  She also testified that she was diagnosed with 
hypertension in September 1999, which was during a period of 
active duty.  Finally, regarding her claimed bilateral knee 
disability, the Veteran testified that she started having 
problems with her knees during service, and that her knee 
problems are related to active duty training, including having to 
carry a rucksack and physical training, but that she did not go 
to sick call for her knee pain.

In a February 2008 written submission and a document received by 
the Board in February 2009 titled "Army National Guard Current 
Annual Statement," the Veteran alleges that she had numerous 
periods of active duty from July 5, 1981 to May 4, 2002.  

The February 2009 Board remand directed the RO to: "[v]erify 
whether each period of service that the Veteran claimed she had 
in her February 2008 written submission and the newly submitted 
document titled 'Army National Guard Current Annual Statement' 
was state or federal.  In doing so contact the appropriate state 
adjutant general, National Personnel Records Center (NPRC), and 
the individual unit the Veteran served within the National Guard.  
Attempts should be made to obtain any and all DD-214s that the 
Veteran has been issued.  If a period of claimed service is found 
to not be qualifying federal service, contact the Veteran and ask 
her to submit any additional evidence that may show otherwise." 

The RO appears to have contacted various agencies, including the 
state adjutant general, however the RO did not make any type of 
finding or conclusive determination regarding the Veteran's 
claimed periods of active duty service as instructed by the 
February 2009 Board remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As the RO failed to comply 
with the Board's specific remand orders this claim must again be 
remanded.  

The Veteran is hereby notified that it is her 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Verify whether each period of service 
that the Veteran claimed she had in her 
February 2008 written submission and the 
document titled "Army National Guard Current 
Annual Statement" was state or federal.  In 
doing so, if necessary, again contact the 
appropriate state adjutant general, National 
Personnel Records Center (NPRC), and the 
individual unit the Veteran served within the 
National Guard.  Attempts should be made to 
obtain any and all DD-214s that the Veteran 
has been issued.  

Thereafter, make a formal finding of 
those periods of service which are found 
to be federal service.  If a period of 
claimed service is found to not be qualifying 
federal service, contact the Veteran and ask 
her to submit any additional evidence that 
may show otherwise.  

2.  Following the completion of item number 
"1," for those disabilities that the 
Veteran claims had their onset during, or are 
related to an injury, event, or disease 
during a verified federal service period, 
schedule the Veteran for a VA examination to 
determine the existence and etiology of the 
claimed disability.  The examiner should 
conduct a thorough examination of the Veteran 
and provide a diagnosis for the claimed 
disabilities.  As to each disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability had its 
onset during, or is otherwise related to an 
injury, event, or disease during a period of 
qualifying active service.  Regarding the 
claimed hearing loss, the examiner is to 
provide an opinion whether it is at least as 
likely as not that any identified hearing 
loss disability was aggravated by service 
and, if so, whether such aggravation was due 
to the natural progression of the pre-
existing condition.  The examiner should note 
and discuss the Veteran's June 1981 Reserve 
Officer Training Corps (ROTC) entrance 
examination.  

The claim folder must be made available to 
the examiner for review in conjunction with 
any examination.  The examiner should note 
the Veteran's credible testimony (as noted in 
the above section of this Remand) regarding 
the in-service injuries and diseases she 
suffered.  A rationale for all medical 
opinions must be provided.

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal and 
allow an appropriate period of time for 
response.





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



